DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 September 2021 has been entered in light of the RCE filed 10 September 2021. 

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
In the response filed 1 September 2021, Applicant argues Meade’967 in view of Lytle’977 fail to disclose the limitations of claim 1, as amended. In particular, Lytle’977, which was relied upon to teach the specific features of the using the position information 
The Office agrees Lytle’977 fails to disclose automatically adjusting the control motions applied to the needle “upon determining the arcuate needle has not traveled said anticipated distance”. As described in the previous Office Action, Lytle’977 teaches adjusting the control motions applied to the cutting member when the knife has traveled the anticipated distance (i.e. bottomed out/reached the distal most position), but does not address what happens when the knife has not traveled as anticipated. 
However, upon further consideration, a new reference, Zemlock’967 is relied upon to teach this limitation. See the updated rejection below. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Meade (US Patent Application 2018/0242967) in view of Zemlock et al. (US Patent Application 2017/0242967).
Claims 1, 16: Meade’967 teaches a suturing instrument (paragraph [0002]) having a shaft (54); a firing drive (52; paragraph [0092]) and an end effector (Figures 
The needle is guided by the needle track and actuated by the needle driver through a continuous firing stroke (paragraph [0098], [0101]). The firing stroke comprises a starting position (paragraph [0035]) and the firing stroke comprises an anticipated distance (“about 190 degree arc”) defined by the starting position which said needle moves to complete the continuous firing stroke (paragraph [0101]). 
Meade’967 further discloses a position sensing circuit (paragraphs [0021], [0022], [0181] and Figure 91) comprising a detectable parameter (needle position) such that the needle is configured to vary the detectable parameter as it is advanced through the continuous firing stroke (paragraph [0181]). 
Meade’967 discloses the system is configured to monitor the detectable parameter (needle position) but fails to disclose the system adjusts motions applied to the needle based on the detected parameter such that the system determines whether or not the needle traveled an anticipated distance to position the needle in the starting position before each subsequent firing stroke upon determining that the needle has not traveled the anticipated distance. 
Zemlock’854 teaches a surgical stapling device having a firing assembly (firing rod 220) that moves from the proximal end to a distal end of an end effector (3100) (paragraph [0271]). As in Meade’967, Zemlock’854 teaches monitoring the position of the firing assembly as it moves through the end effector: paragraph [0117], [0118] 
 Zemlock’854 further teaches it is known to use that position information to automatically adjust the control motions applied to the firing assembly (paragraph [0118] teaches “the microcontroller 500 also adjusts the motor speed or torque of the instrument 10 based on the measured feedback”).
Zemlock’854 teaches comparing the velocity of the firing rod to the current draw of the motor to determine if the device is operating properly. If this comparison indicates malfunction (e.g. locked, stalled, etc.), the microcontroller will stop the motor and retract the firing rod (paragraph [0139]). This is considered an example of monitoring the position sensing circuit to determine the position of the tool (knife; (“If a stall situation is detected, or the current draw exceeds predetermined limits, the position calculator 416 then determines whether the firing rod 220 is at a mechanical stop.”) and automatically adjusting the control motions (“retract the firing rod”) if the tool has not traveled the anticipated distance.  
In light of these teachings, it would have been obvious to one of ordinary skill in the art to modify the device taught by Meade’967, by using the position information provided by the position sensing circuit to adjust control motions applied to the driver, as taught by Zemlock’854, in order to provide the advantage of automatically preventing damage to the device (e.g. overload of the motor or other driver) (paragraph [0186]). 
Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Meade’967 in view of Zemlock’854, as applied to claim 16, further in view of Lytle et al. (US Patent Application 2016/0174977).
Claim 17: Meade’967, as modified, teaches the limitations of claim 17 except that the needle detection circuit comprises an electrical resistance circuit having a resistance which changes as the needle is actuated through the firing stroke. 
Lytle’977 teaches a surgical stapling device having a firing assembly (3150) that moves from the proximal end to a distal end of an end effector (3100) (paragraph [0271]). Lytle’977 teaches the use of a position detection circuit to determine the location of the firing assembly within the end effector as the firing assembly moves (paragraph [0272]). In particular, Lytle’977 teaches that it is known to provide the circuit with a plurality of unique and identifiable resistances such that each resistance corresponds to a known position of the firing drive within the end effector (paragraph [0274]). 
In light of these teachings, it would have been obvious to one of ordinary skill in the art to modify the device of Meade’967 with a position detection circuit comprising a plurality of unique and identifiable resistances which correspond to the position of the needle as it moves through the needle track, as taught by Lytle’977 because this is a well-known method of using circuitry as a sensor to determine the position of one device relative to another. 
Allowable Subject Matter
Claims 12-15 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY BACHMAN whose telephone number is (571)272-6208. The examiner can normally be reached Monday-Friday 9am-5pm and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Lindsey Bachman
/L.B./Examiner, Art Unit 3771                                                                                                                                                                                                        24 February 2022

/KATHERINE M SHI/Primary Examiner, Art Unit 3771